Citation Nr: 1215392	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-38 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to August 19, 2002, for the award of a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from October 1962 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted a TDIU, effective from April 25, 2005.  During the pendency of the appeal, a July 2007 rating decision granted an earlier effective date of August 19, 2002 for the grant of TDIU.  (The appellant filed a notice of disagreement with the effective date assigned in the October 2005 rating decision in October 2006, and a substantive appeal was received within 60 days of issuance of a statement of the case.)


FINDINGS OF FACT

1.  An April 1983 rating decision implicitly denied the appellant's claim for TDIU.

2.  There are no statements or records that can be construed as an informal claim for TDIU from April 1983 through August 2002.  


CONCLUSIONS OF LAW

1.  The April 1983 rating decision which implicitly denied the appellant's claim for TDIU is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The criteria for an effective date prior to August 19, 2002, for the award of TDIU have not been met.  38 U.S.C.A. §§ 5101, 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.321(b), 3.400, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the issue on appeal was first raised in a notice of disagreement submitted in response to the VA's notice of its decision on a claim for which the VA had already notified the claimant of the information and evidence necessary to substantiate the claim.  Under 38 U.S.C. § 5103(a), the VA, upon receipt of a complete or substantially complete application, must notify the claimant of the information and evidence necessary to substantiate the claim for benefits.  However, in this case the issue on appeal did not stem from an application for benefits, it stemmed from a notice of disagreement to the effective date assigned by a VA rating decision.  In this case, the appellant is challenging the effective date assigned following the grant of entitlement to TDIU.  As such, section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  38 C.F.R. § 3.159(b)(3) (2011); See Goodwin v. Peake, 22 Vet. App. 128 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).

In this regard, the August 2009 statement of the case (SOC), informed the appellant of the information and evidence needed to substantiate his earlier effective date claim.  The SOC also informed the appellant of the regulations governing effective dates.  Furthermore, all the pertinent evidence is already of record.  In light of the above, further development in this regard would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  Thus, VA has satisfied its obligation to notify.

Additionally, the appellant has not alleged and the record does not show that there is outstanding evidence relevant to the issue of entitlement to an earlier effective date for the award of a TDIU.  All of the pertinent information is of record.  As such, the Board finds the VA's duty to assist in this case has been met.  Based on the foregoing, there is no prejudice to the appellant in proceeding to consider his claim for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Legal Criteria

Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The relevant law provides that, unless specifically provided otherwise, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The grant of TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2011).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2011).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155 (2011).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (2011).

Under 38 C.F.R. § 3.105(a), previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105.

TDIU

A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more.  38 C.F.R. § 4.16.

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the veteran resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore, 1 Vet. App. at 358.  The question in a total rating case based upon individual unemployability due to service- connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Id. (citing 38 C.F.R. §§ 4.1, 4.15).

In Norris v. West, 12 Vet. App. 413, 421 (1999), the Court held that a claim for TDIU is reasonably raised and must be considered when a claimant with a schedular rating that meets the minimum criteria of 38 C.F.R. § 4.16(a) seeks a rating increase, and there is evidence of current service-connected unemployability in the claims file or under VA control.

A TDIU requires that the veteran's service-connected disabilities are sufficient to produce unemployability without regard to advancing age or nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, rating boards should submit to the Director, Compensation and Pension Service, for extra- schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

II. Analysis

The evidence of record demonstrates that an October 2005 rating decision granted entitlement to TDIU effective April 25, 2005, the date of the appellant's claim.  The appellant filed a notice of disagreement with the decision in October 2006.  A July 2007 rating decision granted an earlier effective date of August 19, 2002, for the grant of TDIU.  The RO found that the appellant had filed an informal claim for TDIU in August 2002, when he filed a claim for an increase in his service-connected disability ratings and indicated that he was unemployable.

In a January 2012 letter, the appellant's representative contends that the appellant is entitled to an earlier effective date for the grant of TDIU.  The representative asserts that the appellant filed informal claims for TDIU in 1983 and 1984. 

Historically, the appellant was granted service connection for a fracture of the right femur and right pelvis in a July 1971 rating decision, effective April 17, 1971.  An October 1975 rating decision granted a temporary 100 percent convalescence rating from July 8, 1975, through August 31, 1975 pursuant to 38 C.F.R. § 4.30.  The appellant's disability was rated as 30 percent disabling from September 1, 1975.  The rating was confirmed in a March 1977 rating decision.  In a congressional letter received in September 1982, the appellant requested an increased rating for his service-connected right thigh condition, which was rated as 30 percent disabling.  The appellant noted that he was unable to maintain steady employment because of the injuries.  An April 1983 rating decision denied the appellant's request for a higher rating.  In the rating decision, the RO noted that the evidence showed substantially the same level of service-connected disability as had been shown previously.  No appeal was taken from that determination.  As such, it is final.  38 U.S.C.A. § 7105.

In December 1983, the appellant's ex-wife requested that VA reopen her claim for apportionment of the appellant's benefits on behalf of their son.  The request was denied by the RO in a January 1984 decision.  In response to a request for information from VA, the appellant submitted a statement which was received in February 1984.  In the February 1984 statement, the appellant stated that he was unemployed and living solely on his VA check.  

The appellant's ex-wife filed another claim for apportionment in September 1984.  In response to his ex-wife's claim for apportionment, the appellant submitted a statement which was received in November 1984.  In the November 1984 statement, the appellant stated that he lived on his VA check because he was unable to obtain employment suitable to his disability.  He stated that his status had not changed since the last request for information.  

In a December 1984, the RO denied the appellant's wife's claim for apportionment.  The decision noted that the appellant was only receiving 30 percent disability compensation and was unemployed.  

In statement received on August 19, 2002, the appellant requested re-evaluation of his service-connected impairment of the femur to include a back, pelvis and leg condition.  A February 2003 rating decision granted service connection for deep vein thrombosis, degenerative joint disease of the lumbar spine, hearing loss and tinnitus, resulting in a combined disability rating of 60 percent from May 1, 2002.  

In April 2005, the appellant filed a formal claim for entitlement to TDIU.  In the claim, the appellant asserted that he has been totally disabled due to his service-connected disabilities since 1982.  He requested that his informal claims for TDIU be adjudicated and requested an effective date of September 8, 1982.  As noted above, entitlement to TDIU was granted in the October 2005 rating decision, effective April 25, 2005.  In response to his notice of disagreement with the effective date, a July 2007 rating decision granted an earlier effective date of August 19, 2002, the date of the appellant's claim for an increased rating for his service-connected disability.

In analyzing the facts of this case, the Board notes that the appellant's statement received in September 1982 raises a claim for TDIU, as the appellant requested an increased rating and reported that he was unable to work at that time due to his service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).
Insofar as the appellant submitted an unadjudicated TDIU claim in September 1982, the Board has considered the relevant case law.  In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that where a veteran files more than one claim at a time and the rating decision acts on one claim but not another, the second claim is deemed denied, and the appeal period begins to run.  In Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007), however, the Court distinguished Deshotel and held that a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of the subsequent "claim" for the same disability.  The Court in Ingram also found it is "reasonable" to assume that, in a RO decision which assigns a particular disability rating less than 100 percent (as is the current case), the appellant is understood to have received general notice of the denial of his TDIU claim.  
Given that (1) the appellant filed an informal claim for a TDIU in connection with his claim for an increased rating, (2) the RO in its April 1983 rating decision indicated that the evidence showed substantially the same level of service-connected disability; (3) the related nature of the increased rating and TDIU claims, and (4) that the appellant alleged unemployability at the same time as his increased rating claim, the Board finds that a reasonable person would have been placed on notice that the decision to deny a rating higher than 30 percent for his service-connected right thigh disability included an implicit denial of his informal claim for a TDIU.  See Adams v. Shinseki, 568 F.3d 956, 961-964 (Fed. Cir. 2009) (formulating the "implicit denial rule" and the factors to be considered in considering its application).  Therefore, the Board finds that the appellant's informal claim for a TDIU was implicitly denied in the April 1983 decision that denied a claim for a rating higher than 30 percent for his right thigh disability.  Moreover, any previous pending informal claim for a TDIU that had not been finally adjudicated was terminated by the April 1983 implicit denial.  See Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008).  
Based on the above, the Board finds that the April 1983 rating decision which denied the appellant's claim for a rating in excess of 30 percent for his service-connected right thigh disability also implicitly denied the claim of entitlement to a TDIU.  The appellant received notice of the rating decision and his rights to appeal in April 1983.  The appellant did not appeal the April 1983 rating decision and it became final.  38 U.S.C.A. § 7105.
As discussed above, the appellant submitted statements in February 1984 and November 1984 in response to his ex-wife's claims for apportionment of his VA benefits.  In the February 1984 and November 1984 statements, the appellant indicated that he was unemployed.  In the November 1984 statement, the appellant specifically noted that he was unemployed due to his service-connected disability.  The RO denied the appellant's ex-wife's claims for apportionment in January 1984 and December 1984.  As noted above, in the December 1984 decision, the RO noted that the appellant was only receiving 30 percent disability compensation and was unemployed.  

The Board must consider whether the statements from the appellant could serve as an informal claim in order to entitle the appellant to an earlier effective date.  In this regard, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriquez v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet.App. 377 (1999).  While VA should broadly interpret submissions from a veteran, it is not required to conjure up issues not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

In the February 1984 and November 1984 statements, the appellant indicated that he was unemployed, but he did not indicate an intent to apply for TDIU benefits.  In the November 1984 statement, the appellant reported that he was unable to obtain employment suitable to his disability, his status had not changed, and that any reduction would cause more hardship.  The statements were specifically submitted in response to VA's request for information in regard to his ex-wife's apportionment claim.  It is clear from the appellant's statement that he is responding to his ex-wife's claim.  There is no indication he wished to pursue a claim for entitlement to TDIU.  The claims file reflects that the appellant applied for vocational benefits in July 1984.  An August 1984 certification of eligibility for Chapter 31 benefits reflects that the appellant's service-connected disability caused a serious employment handicap, but achievement of his vocational goal was feasible.  

It is further noted that, under 38 C.F.R. § 3.157, a VA report of examination or hospitalization will be accepted as an informal claim for benefits, provided service-connected had previously been established or the claim specifying the benefit sought is received within one year form the date of such examination, treatment, or hospital admission.  In this regard, there is no VA report of examination or hospitalization of record in the claims file that can be construed as an informal claim for TDIU.  

In sum, in reviewing the evidence of record, the Board concludes that the earliest date to construe a claim for TDIU is the appellant's August 2002 claim for an increased rating.  While the appellant's October 1981 increased rating claim raised a claim for TDIU under Rice, it was implicitly denied in the April 1983 rating decision which denied the appellant's claim for a rating in excess of 30 percent for his service-connected right thigh disability.  The appellant received notice of the rating decision in April 1983, but did not appeal the decision and it became final.  Although the appellant noted that he was unemployed in the February 1984 and November 1984 statements, he did not indicate any intent to apply for TDIU benefits.  The statements were specifically submitted in response to his ex-wife's apportionment claim.  There is nothing else in the claims file that can be construed as an informal claim for TDIU prior to August 2002.  The appellant's disability was rated as 30 percent disabling prior to his August 2002 increased rating claim, and the April 1983 rating decision noted that his lumbar spine, right knee and left shoulder were normal.  There is no indication that the appellant was entitled to TDIU prior to August 2002.  Consequently, the appellant's claim for entitlement to an effective date prior to August 19, 2002, for the award of TDIU is denied.


ORDER

Entitlement to an effective date prior to August 19, 2002, for the award of a TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


